Citation Nr: 0211528	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  95-28 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
Supp. 2001) for a left leg disorder as a result of epididymal 
cyst removal surgery at a VA facility.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from February 1973 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for a left leg disorder 
as a result of epididymal cyst removal surgery at a VA 
facility.  The veteran filed a timely appeal to this adverse 
determination.

When this matter was previously before the Board in March 
1997 it was remanded to the RO for further development, 
including the procurement of a medical opinion, which has 
been accomplished.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran did not incur additional permanent 
disability, including a left leg disorder, as a result of 
surgery at a VA facility.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1155 for a leg disorder incurred as a result of 
epididymal cyst removal surgery at a VA facility have not 
been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.358 (2001); 66 Fed. Reg. 45630-
32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.159).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA  redefines the 
obligation of VA with respect to the duty to assist.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2001).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim, as well 
as notice of the specific legal criteria necessary to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial rating decision dated in June 
1995, in the statement of the case (SOC) issued in July 1995, 
in the supplemental statements of the case (SSOCs) issued in 
April 1996 and May 2002, in the Board remand dated in March 
1997, at the time of a hearing before an RO hearing officer 
in February 1996, and in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  

Furthermore, the Board observes that in letters to the 
veteran dated in September 200, October 2001, and January 
2002, the RO provided the veteran with detailed information 
which complied with the new duties under the VCAA, including 
the furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
The RO described the evidence needed to establish the 
veteran's claim, and specifically identified what evidence 
was needed from the veteran versus what evidence VA would 
attempt to procure.  The Board finds, therefore, that such 
documents are in compliance with the VA's revised notice 
requirements.  The RO also discussed the VCAA in the SSOC 
issued in May 2002, and explicitly determined that its 
provisions had been fully complied with.  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment notes, numerous VA outpatient treatment 
notes, hospitalization reports, surgical reports, and 
discharge summaries, various diagnostic testing results, 
including x-rays, MRIs and EMGs, several recent VA 
examination reports, and several personal statements made by 
the veteran in support of his claim.  In response to the 
Board remand dated in March 1997, the RO also requested, and 
received, a medical opinion from a VA neurologist regarding 
the claimed etiological link between the veteran's left leg 
complaints and his surgery in June 1981.  The RO has obtained 
all pertinent records regarding the issue on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate his claim.  The Board is not aware of any 
additional relevant evidence that is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West Supp. 2001); 38 C.F.R. § 3.358 
(2001).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See generally Brown v. Gardner, 115 S. 
Ct. 552 (1994).  But see 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2001) (indicating that a showing of negligence or fault 
is necessary for recovery for claims filed on or after 
October 1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  See 38 C.F.R. § 3.358(c)(1) and (2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c)(3).

VA hospitalization records reveal that the veteran was 
hospitalized at the Phoenix, Arizona VA Medical Center (VAMC) 
on June 2, 1981 with complaints of a lump on the left 
testicle.  On June 4, 1981, the veteran underwent a surgical 
inguinal exploration with the removal of a left testicular 
cyst.  This surgery involved the administration of spinal 
anesthesia.  The veteran was noted to make good progress 
following this surgery.  Later on the day of surgery, the 
veteran's legs were both immobile, but it was noted that 
sensation was coming back.  On June 5, 1981, the day 
following surgery, the veteran was noted to be alert and 
oriented, and was up and ambulatory 3 times when coaxed.  A 
discharge summary dated June 6, 1981 indicated that the 
veteran had done well postoperatively, and that "he has no 
complaints."  The veteran was discharged to his home.

The veteran's claims file is devoid of any evidence of any 
left leg complaints until April 1990, at which time a VA 
medical certificate noted the veteran's complaints of left 
leg numbness for the previous 6 months.  The examiner 
rendered a diagnosis of musculoskeletal pain.

Subsequent VA treatment notes indicate numerous complaints of 
left leg weakness, numbness, and giving way, which the 
veteran reported had been present ever since the time of left 
testicle surgery in 1981.  Diagnoses included osteoarthritis 
of the left hip, low back pain, and possible L2-L3 
radiculopathy versus femoral neuropathy.  However, a x-ray of 
the veteran's left hip and femur in June 1990 was normal.  
The veteran was sent to a VA rheumatism clinic in December 
1991, at which time the examiner concluded that "certainly 
this man does not have rheumatoid disease.  I know of no 
organic diseases that produces this episodic migratory spasm 
and intermittent whole left lower extremity numbness.  X-rays 
are negative but joint disease won't explain this.  No 
evidence of reflex-sympathetic dystrophy syndrome."  A MRI 
of the veteran's thoracolumbar spine in March 1992 was 
normal, as was a x-ray of the veteran's left knee in March 
1994.  A x-ray of the veteran's lumbar spine in June 1994 
revealed slight narrowing of L5-S1 interspace posteriorly, 
with no other localizing signs of bone or soft tissue 
abnormality observed.  A June 1994 x-ray of the veteran's 
left hip was normal.

An emergency room summary dated in December 1993 from Phoenix 
Memorial Hospital indicates that at that time, the veteran 
was walking in the shop yard where he worked, between a car 
wash and a boom, when another mechanic drove a car around and 
hit him in the left thigh area, pinning him between the two 
objects.  He complained of pain to the left thigh and groin 
areas.  He again reported chronic pains in his legs due to a 
spinal tap in 1981.  X-rays of the veteran's left thigh and 
knee at that time were negative.  Final diagnosis was of an 
acute left thigh and knee contusion. 

In March 1995, the veteran underwent a VA general medical 
examination.  At that time, the veteran reported that he had 
suffered from weakness in the left leg ever since the time of 
surgery for a benign mass on the left testes in 1981.  The 
examiner noted that the veteran was afraid of having EMG 
nerve conduction studies performed, despite several attempts 
in the past, so these tests would not be ordered.  The final 
diagnosis was status post left testes surgery for a benign 
mass in June 1981 at the Phoenix VAMC, with residual 
complaints of weakness in his left lower extremity.  The 
examiner noted that the veteran was claiming aggravation of 
pain if he bore weight on his leg, and an inability to walk 
on toes or heels or squat due to an inability to bear weight 
on the left lower extremity.  He also noted that a 1+ 
decrease in muscle strength in the left lower extremity was 
found, especially against resistance.  The veteran was 
referred to a VA neurologist for further examination.

At the time of the VA peripheral nerves examination, 
conducted in April 1995, the veteran reported weakness of the 
left leg secondary to surgery of the left testicle in June 
1981.  The examiner noted that the veteran's claims file had 
been reviewed.  The examiner recorded the veteran's report 
that at the time of surgery for removal of the testicular 
cyst, he was "paralyzed in both legs from the waist down," 
and that he was in the hospital for a week.  However, the 
examiner noted that "On review of his records, I can't 
really find documentation of this.  I find a postop note 
saying that he was up and ambulatory times 3, but required 
some encouragement on the day of surgery and I can't find a 
Discharge Summary or any other documentation verifying that 
he was in a hospital for a week immediately after his 
surgery."  The examiner also noted the veteran's report that 
after a week, his right leg began to move, but that on 
discharge from the hospital he still had weakness of his left 
leg.  He denied any bowel or bladder trouble throughout this 
time.  The veteran had current complaints of pain and 
numbness down his left leg, especially in cold weather, at 
which time the entire left leg became numb from the top of 
the iliac crest to the tips of his toes.  He also complained 
of the left leg giving way without warning.  

Following a physical examination, the examiner rendered a 
diagnosis of objective evidence of a lower motor neuron type 
neurologic impairment in the lower extremities, more marked 
on the left as compared to the right, demonstrated most 
prominently by decreased deep tendon reflexes and decreased 
strength, with intact sensation.  The examiner commented that 
the etiology and neuro anatomic localization was not entirely 
clear from the examination.  He allowed that it was 
conceivable that this impairment was secondary to the 
veteran's spinal anesthesia for his urologic surgery, 
although this was "far from clear."  He also stated that 
these symptoms could be due to compressive radiculopathy, but 
that this was also unclear based on the examination results.  
The examiner recommended that the veteran undergo an EMG to 
localize any pathology, but he acknowledged that the veteran 
was unwilling to do so due to a fear of needles.  He also 
recommended that the veteran undergo an MRI scan of the 
lumbar spine to exclude any nerve root compression, noting 
that if such compression were shown, especially at the L4-L5 
or the L5-S1 levels on the left, "then I would attribute his 
weakness and symptoms more to compressive radiculopathy as 
opposed to a complication from his spinal anesthetic."  As a 
final observation, the examiner noted that it seemed very 
suspect to him that the veteran had bilateral lower extremity 
symptoms, including paralysis, and yet had no impairment of 
bowel and bladder function at the time of the acute episode.

The Board notes that the veteran underwent this MRI in May 
1995, the results of which showed slight generalized annular 
disc bulging at L5-S1 with evidence of disc desiccation and 
narrowing of the disc space, but no evidence of any spinal 
stenosis.

In March 1997, the Board remanded the veteran's claim to the 
RO for further development.  Specifically, the Board noted 
that, with the exception of some non-relevant outpatient 
treatment notes dated in 1983, there were no VA treatment 
records dated from the date of the veteran's surgery in 1981 
until 1989.  However, the veteran had testified at a hearing 
before an RO hearing officer in February 1996 that he did not 
work from 1981 until 1984, at which time he began working 
again.  The Board thus determined that there might be 
outstanding private medical records dated from 1981 to 1989, 
and instructed the RO to contact the veteran to determine 
whether any such records existed.  In response, in April 1997 
the RO sent a letter to the veteran asking whether he had 
received any private medical treatment from 1981 until 1989.  
In response, the veteran submitted a statement, received by 
VA in May 1997, stating "I have not received any private 
medical treatment outside of the VA Medical Center in 
Phoenix, Arizona from 1981 to present."

The Board also noted that there was some indication that the 
veteran served in the Army reserve following his discharge 
from active duty in 1973.  The RO was thus instructed to 
contact the veteran and ask him for the ending date of his 
reserve activities, and, following verification of this date, 
to try to secure any medical records associated with the 
veteran's reserve duty after 1981, as there were no service 
medical records from the veteran's reserve duty after June 
1981.  The veteran was asked to provide information about his 
reserve dates in the RO's April 1997 letter, and in his 
response later that same month, the veteran indicated that 
his reserve duties ended in February 1983.  The RO then 
requested the veteran's Army reserve service medical records 
from the National Personnel Records Center (NPRC) in January 
1998.  In a response date in February 1998, the NPRC 
indicated that all of the veteran's service medical records 
on record had been sent to the RO in June 1990, and that no 
additional medical records were on file.  

In a letter to the veteran dated in September 2001, the RO 
asked the veteran to provide information regarding his 
reserve unit, as well as the basis for his termination from 
the reserve.  In a response received later that month, the 
veteran enclosed copies of 3 pages of his service personnel 
records showing his principal reserve duties through December 
1982.   No other relevant information was provided.

In October 2001, the RO again requested copies of all of the 
veteran's reserve service medical records from the NPRC.  In 
a response dated in January 2002, the NPRC indicated that 
there were no additional service medical records in their 
possession, as all such records had already been sent to the 
RO in June 1990.
The RO then wrote to the veteran later in January 2002, 
informing him that they had requested his Army reserve 
service medical records, and asking that he forward any such 
records in his possession to the RO.  In a response received 
in February 2002, the veteran indicated that he had already 
sent all his Army reserve records to VA. 

In its remand, the Board also noted that the veteran reported 
having been hit by a car in 1993, and not working thereafter.  
The Board thus instructed the RO to contact the veteran to 
determine whether he had been treated for any resultant 
injuries, and to determine whether the veteran had filed a 
disability claim at that time.  The RO also requested this 
information in the April 1997 letter to the veteran, and, in 
his response received later that month, the veteran indicated 
that he had filed a claim for Workman's Compensation, but 
that this claim had been denied.  He indicated that he had 
received most of his medical treatment for the injuries he 
received at the VA Medical Center.  Finally, he indicated 
that he did receive some examinations, but he could not 
recall where or who examined him.  However, he did indicate 
that he underwent a medical examination in 1994 when he 
applied for and received food stamps and general assistance, 
records of which would probably be kept with the Department 
of Economic Security.  The RO then sent a letter to the 
veteran in January 1998, requesting that the veteran provide 
the names, addresses, and dated of treatment of any 
physicians who provided an examination on behalf of the 
Department of Economic Security, and requested that the 
veteran complete a information release consent form for this 
source.  Following a response from the veteran, the RO 
obtained these records in February 1998, and they have been 
associated with the veteran's claims file.

In addition, in its remand the Board noted that at the time 
of the VA neurologic examination provided to the veteran in 
April 1995, the examiner had commented that an MRI would be 
of use in localizing any lower motor type neurologic 
impairment in the lower extremities, and that such an MRI had 
been administered one month later, in May 1995.  However, 
there was no record of a review of these MRI results by the 
examining physician for an analysis as to the possible 
etiology of the left lower extremity disability.  In 
addition, the Board believed that clarification was necessary 
in light of the absence of any objective evidence of the 
dramatic symptoms the veteran had recently reported as being 
present in 1981, and the absence of any objective evidence of 
left leg problems until 1991.  The Board further noted that 
although the examiner had reviewed the veteran's claims 
folder in April 1995, many additional records had been added 
to the veteran's file since that time.  Thus, the Board 
instructed the RO to send the veteran's claims file to the 
same physician who had performed the April 1995 VA neurologic 
examination, or, if the same physician was not available, 
then to another appropriate VA physician.  The RO was 
instructed to ask this physician for an opinion clarifying 
the degree of medical probability that the veteran's current 
left lower extremity disability resulted from VA medical care 
in June 1981.

In response, in December 1998 the veteran's claims file was 
sent to a VA neurologic specialist for a claims file review 
and medical opinion.  It appears that the examiner who 
performed the April 1995 VA neurologic examination was not 
available, as a different examiner provided the medical 
opinion.  At that time, the VA neurologist offered the 
following statement:

The veteran's claims file was reviewed in 
its entirety.  At issue is a connection 
between surgery for removal of a 
testicular cyst and subsequent weakness 
of both legs with improvement in the 
right but residual weakness in the left 
leg.  Of note is the fact that there is 
no entry that deals with weakness of the 
legs following the surgery as asserted by 
the veteran.  It is difficult to envision 
any such development not being followed 
by admission or at least a clinic visit 
for evaluation to the hospital.  The 
reasonable man[] doctrine would state 
that such return after surgery was 
mandatory and in the absence of any 
examination considerably weakens the 
veteran's case in this instance.  

The following examinations, particularly 
the one by [the examiner who performed 
the April 1995 VA neurologic 
examination], shows that the veteran was 
not exerting full effort during the 
muscle strength examination.  Instead, a 
jerky and unsmooth performance was 
demonstrated.  This means to all 
neurologists that a full effort was not 
made and it is impossible thereby to 
assert that the veteran was strong or 
weak in the muscles tested.  This coupled 
with his refusal to have an EMG or nerve 
conduction studies considerably weakens 
the veteran's case of a connection 
between the surgery and subsequent leg 
weakness.

The MRIs done also do not indicate a 
central or root cause for the weakness.  
It would be most unusual for an 
anesthetic accident to involve the legs 
and not the bladder and bowel.  There is 
also no evidence of root atrophy on the 
left side or atrophy of the paraspinous 
muscles on the left side to support the 
veteran's claim.  The reflexes were 
slightly asymmetric in the case of the 
examination by [the examiner who 
performed the April 1995 VA neurologic 
examination], being less active on the 
left, but this was the last examination 
and prior examinations by Dr. Finch and 
others revealed symmetrical muscle 
stretch reflexes in the lower 
extremities.  

In view of these findings, this reviewer 
is unable to state beyond a reasonable 
medical certainty of a connection between 
the surgery on the left testicle and the 
subsequent weakness of the left leg.

In this case, the Board observes that the only medical 
evidence which suggests a connection between the veteran's 
June 1981 surgery and his subsequent complaints of weakness, 
numbness, and giving way of the left leg, first recorded 
nearly a decade later, consists of a statement by the VA 
examiner who performed the April 1995 neurologic examination.  
At that time, this examiner stated that it was 
"conceivable" that the veteran's left leg impairment was 
secondary to his spinal anesthesia for his urologic surgery.  
However, the Board finds that this statement is unpersuasive 
for several reasons.  First, this statement is vague and 
equivocal, since the examiner stated only that such a 
connection was "conceivable," not that it was probable or 
even as likely as not.  

Second, the examiner followed this sentence with a qualifying 
statement, noting that the connection was "far from clear."  
In addition, the examiner set out other possible causes, 
including compressive radiculopathy in the spine, which could 
account for the veteran's symptoms.

Finally, the Board finds that the above statements were based 
on a history from the veteran that is wholly unsupported by 
the record, and, indeed, is directly contradicted by it.  For 
example, the examiner recorded the veteran's report of having 
been "in a hospital for a week immediately after his 
surgery."  However, the actual hospitalization records 
reveal that the veteran underwent surgery on June 4, 1981, 
and was released home on June 6, 1981, only 2 days later.  In 
addition, the examiner recorded the veteran's report that he 
was completely paralyzed from the waist down for a week, with 
his right leg finally beginning to move after this week of 
hospitalization.  However, the actual VA hospitalization 
records indicate that while the veteran's legs were numb 
immediately after surgery, the anesthesia wore off, such that 
he was able to walk about the hospital room 3 times on the 
day after surgery.  Finally, the veteran reported that "on 
discharge from the hospital, he still had weakness of his 
left leg."  However, the VA discharge summary indicates that 
the veteran had recovered normally with no complications, and 
that he had no complaints whatsoever on discharge.

In addition, the Board observes that the issue of a medical 
connection between the veteran's current complaints of left 
leg symptomatology and his June 1981 surgery was directly 
addressed by a VA neurologist in December 1998, at the 
request of VA.  This neurologist thoroughly reviewed the 
veteran's entire claims file, including his most recent MRI 
and the medical examination reports and treatment notes by 
other physicians.  The Board acknowledges that he phrased one 
part of his comments that he was "unable to state beyond a 
reasonable medical certainty of a connection between the 
surgery on the left testicle and the subsequent weakness of 
the left leg."  While a standard of "beyond a reasonable 
medical certainty" may be higher than that of "as likely as 
not," this comment of the physician can not be isolated from 
its context within the complete report.  The Board concludes 
that the physician's detailed discussion make it abundantly 
clear that the evidence manifestly did not support a 
connection between the surgery on the left testicle and the 
subsequent weakness of the left leg.  As indicated in the 
lengthy quotation from this neurologist set forth above, this 
conclusion is supported by extensive citations to the record, 
discussions of the medical principles involved and the 
symptomatology one would expect to see, and references to the 
findings of prior examiners.

The Board has considered the assertions by the veteran, as 
articulated in lay statements submitted in conjunction with 
this claim and as set forth during the February 1996 hearing 
before an RO hearing officer, to the effect that the 1981 
surgery for the removal of an epididymal cyst has resulted in 
a current left leg disability.  However, the Board would 
point out that the veteran has not been shown to possess the 
requisite training needed to render a competent opinion on 
matters of medical causation.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
the veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Thus, the Board finds that the veteran's 
contention that his current left leg disorder is related to 
epididymal cyst removal surgery cannot be accepted as 
competent evidence.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the conclusion that 
the veteran incurred additional disability, to include a left 
leg disorder, as a result of surgery at a VA facility.  As 
such, his claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for a left leg disorder incurred as a result 
of epididymal cyst removal surgery at a VA facility must be 
denied.  In reaching this conclusion, the Board has 
considered the doctrine of reasonable doubt, as set forth in 
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application in the present case.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for a leg disorder 
incurred as a result of epididymal cyst removal surgery at a 
VA facility is denied.


		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

